Exhibit 10.32

LEASE AGREEMENT

THIS AGREEMENT is made and entered into as of the 30 day of June, 2009, by and
between EastGroup Properties, LP, a Delaware limited partnership (“Landlord”)
and Leslie’s Poolmart, Inc., a Delaware corporation (“Tenant”).

WITNESSETH:

1. Premises. Landlord, in consideration of the payments to it by Tenant of the
rents herein contained, while Tenant agrees to pay, and in consideration of the
performance by Tenant of the covenants hereinafter provided, which Tenant agrees
to fully and promptly perform, does hereby lease to Tenant approximately 30,300
square feet of space, hereinafter referred to as the “Premises,” as shown on the
plan attached hereto as “Exhibit A” and incorporated herein by reference,
located within Sunbelt Distribution Center II (the “Center”). The address of the
Premises is 1260 LaQuinta Drive, Suite 400, Orlando, FL 32809. For purposes of
calculating sums owed under this Lease, it is agreed that the Premises
constitutes approximately 50% of the total leasable area within ¨ the Building,
or x the Center in which it is located. Said percentage is hereinafter referred
to as Tenant’s Share. If the size of the Premises, or Building/Center is for any
reason adjusted, Tenant’s pro rata share shall be likewise adjusted accordingly.

2. Term. The term of this Lease shall be for a period of ninty-five (95) months
beginning December 1, 2009 (the “Commencement Date”), and ending on October 31,
2017. This period (including any renewals), shall be referred to as the “Term”.

3. Rent. As “Rent” for the use and occupancy of the Premises, Tenant shall pay
to Landlord, without demand, deduction or offset (except as expressly allowed in
this Lease), as an independent covenant of all other covenants of this Lease, in
lawful money of The United States of America, “Base Rent” as set forth in
subparagraph (b) below, “Operating Expenses” (based on an initial estimated
annual Operating Expense Factor of $42,723.00 described in Section 6, “Operating
Expenses”), and State of Florida sales tax (“Sales Tax”) on all amounts due from
Tenant to Landlord pursuant to this Lease, all sums payable in twelve (12) equal
payments plus, in advance on the first day of each and every month.

With respect to rents, the parties also agree as follows:

(a) Tenant has deposited with Landlord simultaneously with Tenant’s execution of
this Lease, the sum of $15,326.75 plus all applicable Sales Tax for a total of
$16.322.99 which will be credited to Tenant for payment of the first month’s
building operating expense and the second month’s Total Rent.

Rent Schedule: Base Rent shall be payable through the initial Term in accordance
with the following schedule:

 

Lease Month

   Base Rent Per
SF    Annual Base
Rent*    Monthly Base
Rent *

1

   $ 0.00      N/A    $ 0.00

2-13

   $ 3.25    $ 98,475.00    $ 8,206.25

14

   $ 0.00      N/A    $ 0.00

15-26

   $ 3.32    $ 100,596.00    $ 8,383.00

27

   $ 0.00      N/A    $ 0.00

28-39

   $ 3.38    $ 102,414.00    $ 8,534.50

40

   $ 0.00      N/A    $ 0.00

41-52

   $ 3.47    $ 105,141.00    $ 8,761.75

53

   $ 0.00      N/A    $ 0.00

54-65

   $ 3.75    $ 113,625.00    $ 9,468.75

66-77

   $ 4.00    $ 121,200.00    $ 10,100.00

78-89

   $ 4.25    $ 128,775.00    $ 10,731.25

90-95

   $ 4.25    $ 64,387.50    $ 10,731.25

 

* Amounts do not include applicable Sales Tax and Operating Expenses to be paid
by Tenant.



--------------------------------------------------------------------------------

(b) During Lease Month’s 1, 14, 27, 40, and 53 of the Term, Operating Expenses
and sales taxes only will be paid.

(c) If the Commencement Date begins on a day other than the first day of the
month, the second monthly installment of rent shall be adjusted and prorated so
that Tenant shall only pay Rent for the actual number of days in the first month
of said term, but for all other months Tenant shall pay the full monthly
installment on the first day of each and every month.

(d) Rent shall be delivered by Tenant to Landlord at such place as Landlord may
designate in writing and Rent shall be payable to EastGroup Properties - East
Coast Lock Box- P.O.Box 534563, Atlanta, GA 30353.

(e) Tenant hereby agrees with Landlord that in the event that Rent is received
after the fifth (5th) day of the month in which it is due, Tenant shall pay to
Landlord a late charge equal to the lesser of (1) $200.00; or (2) five percent
(5%) of the total sum due.

4. Additional Rent. In addition to Rent set forth herein, all other payments (if
any) to be made by Tenant to Landlord shall be deemed to be and shall become
additional rent hereunder, whether or not the same be designated as such; and
shall be due and payable with the next succeeding installment of monthly Base
Rent, together with Sales Tax thereon. Landlord shall have the same remedies for
failure to pay the same as for a non-payment of Rents. Following the second
(2nd) event of any returned check for any payment, Landlord may require that
Tenant remit all payments thereafter either by Wire Transfer or Bank Official
Check only. An administrative fee equal to $50.00 will be assessed for all
dishonored checks.

5. Intentionally Omitted.

6. Operating Expenses. (a) Initially, the estimated “Operating Expense Factor”
equals to $1.41 per square foot of the Premises, for the calendar year in which
the Commencement Date occurs, to cover Tenant’s Share (see Section 1) of the
projected Operating Expenses.

With respect to Operating Expenses, the parties agree to the following:

(i) The term “Operating Expenses” used in this Lease Agreement represents the
total annualized cost of operating the Building/Center including, but is not
limited to, Common Maintenance and Service Costs, Real Estate Taxes and
Assessments, Insurance Premiums, accounting, property management fees and other
reasonable costs associated with the management and operation of the
Building/Center. Said term shall not include depreciation on any improvement,
any capital expenses or improvements except all net expenses properly allocable
for any capital improvement incurred which actually reduce or limit increases in
Operating Expenses, which expenses shall be repaid in equal monthly installments
together with interest at applicable rates over the useful capital life of the
capital improvement not to exceed ten (10) years. Notwithstanding anything to
the contrary contained herein, the Operating Expenses exclude (1) leasing costs,
consulting fees, brokerage commissions, legal fees, vacancy costs, rent or other
concessions, and/or refurbishment or improvement expenses which are incurred in
connection with other tenants’ spaces or the enforcement and negotiation of
leases; (2) to the extent not caused by the unique type and nature of Tenant’s
operations and use of the Premises, the cost of compliance with laws, rules and
regulations or orders of any governmental or quasi-governmental authority having
jurisdiction over the Premises; (3) financing costs, debt service or ground
lease payments for the Center; (4) acquisition costs or any depreciation of land
and buildings of the Center or the common areas; (5) costs of repairing any
portion of the Center due to defective construction; (6) costs, fees and
compensation paid by or to Landlord for services in or to the Center, exceeding
those charged by unaffiliated third parties on a competitive basis: (7) costs
incurred because the Center or common areas violate any valid, applicable
building code, regulation or law in effect and as interpreted by governmental
authorities, including, without limitation, laws requiring sprinkler
installation and requirements under the Americans With Disabilities Act of 1990,
as may be amended, and regulations promulgated thereunder; (8) reserves
maintained in connection with the Center; (9) any and all collection costs,
including legal fees and/or bad debt losses or reserves therefor; (10) any
otherwise permissible fees or costs to the extent in excess of prevailing and
competitive rates; (11) costs incurred by Landlord to the extent that Landlord
is reimbursed by insurance proceeds, governmental agencies or entities, or any
tenant or other person (other than

 

2



--------------------------------------------------------------------------------

reimbursement as part of Operating Expenses); (12) costs, including compensation
paid to clerks, attendants or other persons, in connection with any commercial
concession operated by Landlord, provided that if such costs relate to the
operation of the parking areas, Landlord may include Landlord’s reasonable
out-of-pocket costs thereof in Operating Expenses to the extent in excess of
parking gross revenues; (13) advertising and promotional expenditures, and any
acquisition or construction costs of signs in or on the Center identifying the
owner of the Center; (14) costs arising from the negligence of Landlord or its
contractors, agents or employees, including the payment of any claims or
damages; (15) Landlord’s general corporate or partnership overhead and general
administrative expenses; (16) costs arising from the presence of any hazardous
materials in or about the Center, including the Premises; and (17) any costs or
expenses resulting from Landlord’s violation of any agreement to which it is a
party or any applicable law.

(ii) The term “Common Maintenance and Service Costs” shall include without
limitation routine cleaning and maintenance of the exterior of the Premises to
include periodic window cleaning; the cleaning, maintenance and sweeping of the
parking lot and sidewalks; the care and maintenance of the landscaping and
landscaped areas to include the retention pond areas, conduits, pumps and
irrigation systems; common area lighting and other utility charges for utilities
used in the common areas, if any; domestic and irrigation water, and sanitary
sewer charges and assessments; rubbish collection, if any; painting; and any
other costs customarily considered as common repair, maintenance and service
costs.

(iii) The term “Real Estate Taxes and Assessments” shall include without
limitation ad valorem and non ad valorem real and personal property taxes and
assessments or any new and different taxes, and assessments levied or charged
against the real property or personal property of the Center. All Sales Tax on
rents and personal property taxes charged or levied against Tenant’s furniture,
fixtures and equipment in the Premises shall be paid by Tenant when due.

(iv) The term “Insurance Premiums” shall include without limitation Landlord’s
insurance as set forth in Section 9. In the event the cost of premiums on said
fire and extended insurance increases due to the hazardous nature of the use and
occupancy by Tenant of the Premises, then the entire increase in insurance cost
shall be paid by Tenant in a lump sum within thirty (30) days following receipt
of invoice from Landlord.

(b) On the first day of each calendar year falling after the Commencement Date
throughout the Term, the Operating Expense Factor portion of the Rent set forth
in Section 3 (and, as a result, the Rent) shall be adjusted to reflect Tenant’s
Share of actual or estimated decreases or increases in Operating Expenses.
Landlord shall provide the cost data upon which the determination of costs, and
any decreases or increases, are based in a format it shall determine to be
consistent with reasonable and customary business practice. In the event that
actual Operating Expenses for a preceding period are less than the sum paid by
Tenant under this provision, Landlord shall refund or credit such excess to the
account of Tenant. If the sum collected is less than the actual Operating
Expenses, Tenant shall reimburse Landlord for such variation upon invoice
therefor accompanied by supporting data. The obligation to pay Tenant’s Share of
Operating Expenses incurred during the Term shall survive the expiration or
termination of this Lease.

(c) Tenant acknowledges that if the Building is part of a Center, the Center may
include not only the Building but other buildings either already existing or to
be constructed in the future. Tenant understands and agrees that, for the
purposes of administering the provisions of this Section 6, so long as the
Building is owned and/or managed in conjunction with other buildings, Operating
Expenses and other costs reimbursable by Tenant may be paid, recorded and
reported on a consolidated overall project basis, provided Tenant’s share of
said costs shall be calculated by dividing the size of the Premises by the size
of the overall project.

(d) Prior to the Commencement Date and each calendar year during the term,
Landlord shall give Tenant written estimates (on a line item basis) of Tenant’s
pro rata share of Operating Expenses for the next calendar year. Tenant shall
pay such estimated amount to Landlord in equal monthly installments with
Tenant’s payments of Rent hereunder. Within ninety (90) days after the end of
each such calendar year, Landlord shall furnish Tenant a statement showing in
reasonable detail the costs and expenses actually incurred by Landlord for the
operation and maintenance of the common areas during such calendar year.
Notwithstanding the foregoing, if Tenant has not received the statement
described in the preceding sentence on or before December 31 of the year in
which such statement is due, Landlord shall be deemed to have waived its right
to collect such

 

3



--------------------------------------------------------------------------------

actual amount from Tenant. Any deficiency in the payments made by Tenant shall
be paid by Tenant to Landlord within thirty (30) days of receipt of demand
therefor. Any surplus paid by Tenant during the preceding calendar year shall be
applied against the next due monthly installments of Rent or, if at the end of
the Term, shall be refunded to Tenant.

(e) Controllable Operating Expenses will not increase by more than six percent
(6%) annually. Non controllable expenses are limited to Real Estate Taxes and
Assessments, Building Insurance, and building common utilities and will not be
capped.

(f) Tenant shall have the right to audit or inspect Landlord’s records (but not
more than once in any lease year), with respect to operating expenses and real
estate taxes, as well as any other additional rent payable by Tenant.

7. Construction. Tenant will be accepting the Premises as follows:

¨ “As Is”

¨ With the following improvements to be made by Landlord:
                            

þ With improvements to be constructed in accordance with the attached Leasehold
Improvement Addendum. The Commencement Date set forth herein is subject to the
construction of tenant improvements, if any. Tenant acknowledges that neither
Landlord nor its agents or employees have made any representations or warranties
as to the suitability or fitness of the Premises for the conduct of Tenant’s
business or for any other purpose, nor has Landlord or its agents or employees
agreed to undertake any alterations or construct any tenant improvements to the
Premises except as expressly provided in this Lease, if any.

8. Utilities. Tenant shall pay when due electric power consumed at the Premises,
which shall be separately metered. Tenant shall reimburse Landlord for water and
sewer charges as part of the “Operating Expense Factor” pursuant to Section 6;
provided that Tenant shall receive a separate meter for water and sewer charges
should another occupant of the Center be a heavy water user. Landlord reserves
the right to install, at Landlord’s discretion, separate meters (or submeters)
for any utility, and may further require Tenant to place service in Tenant’s
name, whereupon Tenant shall pay any necessary deposits to the applicable
utility company, and thereafter pay for such utilities directly. Tenant shall
arrange and pay for trash collection services at the Premises.

9. Insurance. (a) Landlord shall arrange to insure the Building of which the
Premises form a part against loss or damage to the Building/Center with coverage
for perils as set forth under the “Causes of Loss-Special Form” or equivalent
property insurance policy in an amount equal to the full insurable replacement
cost of the Building/Center (excluding coverage of Tenant’s personal property
and any alterations by Tenant) and such other insurance, including rent loss
coverage, as Landlord may reasonably deem appropriate. Tenant, at its expense,
shall keep in effect commercial general liability insurance, including blanket
contractual liability insurance, covering Tenant’s use of the Property, with
such coverages and limits of liability as Landlord may reasonably require, but
not less than a $1,000,000 combined single limit with a $1,750,000 general
aggregate limit (which general aggregate limit may be satisfied by an umbrella
liability policy) for bodily injury or property damage. These policies shall
name Landlord and any other associated or affiliated entity as their interests
may appear and at Landlord’s request, any mortgagee(s), as additional insureds,
shall be written on an “occurrence” basis and not on a “claims made” basis and
shall be endorsed to provide that it is primary to and not contributory to any
policies carried by Landlord and to provide that it shall not be cancelable or
reduced without at least 30 days prior notice to Landlord. The insurer shall be
authorized to issue such insurance, licensed to do business and admitted in the
State of Florida and rated at least A VII in the most current edition of Best’s
Insurance Reports. Tenant shall deliver to Landlord on or before the
Commencement Date or any earlier date on which Tenant accesses the Premises, and
at least 30 days prior to the date of each policy renewal, a certificate of
insurance evidencing such coverage.

(b) Landlord and Tenant each waive, and release each other from and against, all
claims for recovery against the other for any loss or damage to the property of
such party arising out of fire or other casualty covered by a standard “Causes
of Loss-Special Form” property insurance policy, even if such loss or damage
shall be brought about by the fault or negligence of the other party or its
employees, agents or contractors provided, however, such waiver by Landlord
shall not be effective with respect to Tenant’s liability described in Sections
13 and 32 below unless such loss by Landlord is actually covered by insurance.
This waiver and release is effective regardless of whether the releasing party
actually maintains the insurance described above in this Section 9. Each party
shall have its insurance company that issues its property coverage waive any
rights of subrogation, and shall have the insurance company include an
endorsement acknowledging this waiver, if necessary.

 

4



--------------------------------------------------------------------------------

Tenant assumes all risk of damage of Tenant’s property within the Property,
including any loss or damage caused by water leakage, fire, windstorm,
explosion, theft, act of any other tenant, or other cause.

10. Use of Premises, Parking and Loading. Tenant shall use and occupy the
Premises only for use as administrative office, showroom and warehouse purposes
consistent with those commonly found in the 1-3 zoning in Orange County,
Florida, and for no other purpose without Landlord’s prior written consent.
Landlord hereby grants to Tenant, its employees, guests and invitees the right
to use the off-street auto parking lot and truck loading areas on the site upon
which the Building is situated. Tenant shall have the right to access the
Premises 24 hours per day and 7 days per week. The auto parking lot shall be
used by Tenant, its employees, guests and invitees, in common with other tenants
of said Building, their employees, guests and invitees, and in common with
Landlord and its employees, guests and invitees. If Landlord designates a
portion of the parking lot for tenant and employee parking, Tenant and employees
of Tenant shall use that portion of the lot. At all times in the absence of
designated parking, Tenant, its employees and guests, shall use those parking
areas closest to the Premises to the extent possible. The exterior truck loading
and trailer parking areas immediate to the Premises are reserved for the
exclusive use of Tenant and Tenant shall have the right to fence in such area
and the gate shall be locked and controlled solely by Tenant. Tenant shall not
use, block or otherwise interfere with the loading areas of other occupants in
the Building or Center. At no time will outside storage be permitted at the
property without the express written consent of Landlord.

11. Interruption of Utility Service. Landlord does not warrant that any
utilities or public services will be free from interruption or defect. In the
event of interruption of such services, the same shall not be deemed an eviction
or disturbance of Tenant’s use and possession of the Premises nor render
Landlord liable to Tenant for damage by abatement of Rent or otherwise.

12. Waiver of Claim; Indemnification. Tenant waives and releases all claims
against Landlord, its agents, employees, and servants, in respect of, and they
shall not be liable for damage to property sustained by Tenant or by any
occupant of the Premises, occurring in or about the Building/Center, or the
Premises resulting directly, or indirectly, from any existing or future
condition, defect, matter or thing in the Premises, or the Building or any part
of it, or from equipment or appurtenance therein, or from accident, or from any
occurrence, act, negligence or omission of any tenant or occupant of the
Building, or of any other person, specifically excluding Landlord. This
paragraph shall apply also to damage caused as aforesaid or by flooding,
sprinkling devices, air conditioning apparatus, water, frost, steam, excessive
heat or cold, falling objects, broken glass, sewage, gas, odors or noise, or the
bursting or leaking of pipes or plumbing fixtures and shall apply equally
whether any such damage results from the act or circumstance, whether of a like
or wholly different nature. If any damage to the Building results from any act
or omission or negligence of Tenant, its agents or employees, Tenant shall,
within ten (10) days following demand by Landlord, reimburse Landlord forthwith
for all cost of such repairs and damages to the Building in excess of the
amount, if any, paid to Landlord under insurance covering such damages. All
property in the Building or in the Premises belonging to Tenant, its agents or
employees, or to any occupant of the Premises, shall be there at the risk of
Tenant only, and Landlord shall not be liable for damage thereto or theft,
misappropriation, or loss thereof. Tenant agrees to protect, defend, hold
Landlord harmless and to indemnify it against claims and liability for injuries
to all persons and for the damages due to any act or omission of Tenant, its
agents and employees, guests, customers and invitees (but only while such are
inside the Premises), and against any expense, cost and attorney’s fees incurred
in connection with any claim for such loss or damage, including costs and
attorney’s fees on appeal.

13. Care of Premises. (a) Tenant shall, throughout the Term, take good care of
the Premises and all fixtures, appurtenances, doors and windows, locks, walls,
ceilings, flooring and mechanical and plumbing equipment located therein and
expressly serving the Premises, excepting that which may be covered by
applicable warranty, and, at its sole cost and expense, make all non-structural
repairs thereto and perform maintenance thereon as and when needed to preserve
them in good working order and condition, reasonable wear and tear from use and
damage from the elements, fire or other casualty excepted. Notwithstanding the
foregoing, all damage or injury to the Premises or to any other part of the
Building, or to its fixtures, equipment and appurtenances, whether requiring
structural or non-structural repairs, caused by or resulting from carelessness,
omission, neglect or conduct of Tenant, its servants, employees or licensees,
shall be repaired by Tenant at its sole expense to the satisfaction of Landlord
reasonably exercised. Tenant shall also be responsible for any repairs to the
Premises or to any other part of the Building, or to its fixtures, equipment and
appurtenances, whether requiring structural or non-structural repairs, directly
attributable to Tenant’s chemicals stored on site. Tenant shall replace or
repair, as needed, all lamps, bulbs, ballasts and other lighting fixtures and
apparatus. Tenant shall also repair all damage to the Building and the

 

5



--------------------------------------------------------------------------------

Premises caused by the moving of Tenant’s fixtures, furniture or equipment. All
the aforesaid repairs shall be of quality or class equal to the original work or
construction. If Tenant fails after thirty (30) days’ notice to proceed with due
diligence to make repairs required to be made by it, the same may be made by
Landlord at the expense of Tenant. Tenant shall give Landlord prompt notice of
any defective condition in the Premises which Landlord is required to repair or
replace. Landlord shall remedy the condition with due diligence but at the
expense of Tenant if repairs are necessitated by damage or injury attributable
to Tenant, Tenant’s servants, agents, employees, invitees, or licensees as
aforesaid. All repair work and/or modifications made to the Premises must be
made by licensed and bonded contractor(s) approved by Landlord.

(b) As of the Commencement Date, the heating, ventilating and air conditioning
system(s) (“HVAC”) serving the Premises shall be in good working order.
Thereafter, Tenant shall be responsible for the cost of all maintenance, repair
and replacement thereof. Tenant shall, within thirty (30) days of occupancy,
contract with a licensed HVAC maintenance company to maintain the system in
proper working order with semi-annual inspections and maintenance services. Upon
execution and renewal, Tenant agrees to supply a copy of the maintenance
agreement to Landlord and shall at all times during the term of the Lease keep
in full force such HVAC maintenance agreement. If Tenant fails to enter into a
maintenance agreement as herein provided and such failure continues for thirty
(30) days after Tenant’s receipt of notice of such failure, Landlord, at
Landlord’s option, may elect to enter into a service contract and Tenant shall
pay the cost thereof.

(c) Landlord agrees that during the Term it will keep the exterior and
structural parts of the Building in good condition and repair, and that it will
make such repairs promptly as they become necessary. If Tenant becomes aware of
any condition that is Landlord’s responsibility to repair, Tenant shall promptly
notify Landlord of the condition. Exterior parts of the Building shall be deemed
to include exterior walls, foundations, pavement, roof replacement, gutters,
downspouts, and plumbing which is a part of the structure or foundation.
Landlord shall make such interior replacements as are necessitated by building
equipment failure and repairs and replacements necessitated by fire or perils
covered by extended coverage insurance for which damage or loss insurance is
carried by Landlord and for which insurance proceeds are recovered, including
interior reconstruction and/or redecorating necessitated by such fire or other
perils.

14. Compliance with Laws and Regulations.

(a) Tenant shall comply with all federal, state, county and city laws,
ordinances, rules and regulations affecting or respecting the use or occupancy
of the Premises by Tenant or the business at any time thereon transacted by
Tenant, and Tenant shall comply with all reasonable and non-discriminatory rules
which may be hereafter adopted by Landlord for the protection, welfare and
orderly management of the Building and its tenants or occupants. Landlord shall
maintain the Center in full compliance with all codes, including but not limited
to the Americans With Disabilities Act, provided, however, that Tenant shall be
responsible for the costs of such compliance if necessitated by the Tenant’s
actions or use of the Premises.

(b) Patriot Act. Each party hereby represents, warrants and certifies that:
(i) neither it nor its officers, directors, or controlling owners is acting,
directly or indirectly, for or on behalf of any person, group, entity, or nation
named by any Executive Order, the United States Department of Justice, or the
United States Treasury Department as a terrorist, “Specifically Designated
National or Blocked Person,” or other banned or blocked person, entity, nation,
or transaction pursuant to any law, order, rule or regulation that is enforced
or administered by the Office of Foreign Assets Control (“SDN”); (ii) neither it
nor its officers, directors or controlling owners is engaged in this
transaction, directly or indirectly on behalf of, or instigating or facilitating
this transaction, directly or indirectly on behalf of, any such person, group,
entity, or nation; and (iii) neither it nor its officers, directors or
controlling owners is in violation of Presidential Executive Order 13224, the
USA PATRIOT Act, (Public Law 107-56), the Bank Secrecy Act, the Money Laundering
Control Act or any regulations promulgated pursuant thereto. Each party hereby
agrees to defend, indemnify and hold harmless the other party from and against
any and all claims, damages, losses, risks, liabilities and expenses (including
reasonable attorneys’ fees and costs) arising from or related to any breach of
the foregoing representations, warranties and certifications by the indemnifying
party. The provisions of this Paragraph shall survive the expiration or earlier
termination of this Lease.

15. Holding Over. Tenant shall have the right to hold over beyond the expiration
of either the primary or extended lease term for up to three (3) months without
any increase above the rent paid during the last month of the proceeding term,
provided Landlord is given a prior six (6) month written notice. If Tenant does
not notify Landlord of Tenant’s intention to holdover or after the three
(3) month holdover period, Tenant has no right to remain in possession of all or
any part of the Premises after

 

6



--------------------------------------------------------------------------------

the expiration of the Term or hold over period. If Tenant nevertheless remains
in possession of all or any part of the Premises after the expiration of the
Term or holdover period: (a) such tenancy will be deemed to be a periodic
tenancy at sufferance from month-to-month only; (b) such tenancy will not
constitute a renewal or extension of this Lease for any further term; and
(c) such tenancy may be terminated by Landlord upon the later of thirty
(30) days’ prior written notice or the earliest date otherwise permitted by law.
Such month-to-month tenancy will be subject to every other term, condition, and
covenant contained in this Lease, except for rights to renew and expand. If
Tenant holds over in the Premises after receipt of such termination notice, Rent
following the termination date will be increased to an amount equal to 200% of
the Rent for the last month of occupancy, and any other sums due under this
Lease will be payable in the amount and at the times specified in this Lease. In
addition to such payment of Rent and other amounts as set forth in the previous
sentence, Tenant shall also be liable to Landlord for any losses sustained by
Landlord or claims by third parties arising out of and in connection with the
holding over of the Premises by Tenant.

16. Signs. Subject to Landlord’s approval which will not be unreasonably
withheld, Tenant may have signs installed with Tenant’s name and logo on an
exterior front wall facing east and the exterior side wall facing south. Tenant
shall not install or locate signs in the windows and doors of the Premises or
any other part of the Building or grounds without first securing Landlord’s
written consent, which consent shall not be unreasonably withheld. Any signs
installed by Tenant with Landlord’s permission shall be at the sole cost of
Tenant and maintained by Tenant in good repair and shall be removed and any
building or grounds damaged there from restored by Tenant at the expiration or
earlier termination of this Lease at Tenant’s expense.

17. Quiet Enjoyment; Imposition of “Reasonableness” Standard. Tenant, upon
paying the rents and keeping and performing the covenants of this Lease to be
performed by Tenant, shall peacefully and quietly hold, occupy, and enjoy the
Premises during the Term without any hindrance or molestation by Landlord or any
persons lawfully claiming under Landlord. Wherever the consent or approval of
either party is required herein, it is understood and agreed that such consent
or approval may not, unless expressly stated otherwise in this Lease, be
unreasonably withheld or delayed. If either party withholds any consent or
approval, such party shall on written request deliver to the other party a
written statement giving the reasons therefore. A party’s sole remedy if the
other party unreasonably withholds or delays consent or approval shall be an
action for specific performance, and such party shall not be liable for damages.
Whenever this Lease specifies that either party has the right of consent, said
consent shall be effective only if in writing and signed by the consenting
party.

18. Waste; Disturbance. Tenant shall not commit nor suffer any waste upon the
Premises nor cause nor allow any nuisance, odor, noise, vibration or other act
or thing which does or may disturb any other tenant in the Building/Center
containing the Premises or any other building in the Center, including without
limitation the parking, loading and landscaped areas. Tenant shall conduct its
business and control its employees, agents, contractors, invitees and visitors
in such manner as not to create any nuisance, or interfere with, annoy or
disturb any other tenant or Landlord or the operation of the Building.

19. Assignment and Subletting. Tenant shall not assign this Lease nor sublet all
or any part of the Premises, except to an affiliated entity of common ownership
and business (“Affiliate”), without first securing Landlord’s written consent,
which consent shall not be unreasonably withheld. In the event of an assignment
or subletting, the assignee and/or subtenant shall first assume in writing all
of the obligations of Tenant under this Lease and Tenant shall, for the full
Term, continue to be jointly and severally liable with such assignee or
subtenant for the payment of rents and the performance of all obligations
required of Tenant under this Lease. Tenant hereby acknowledges that the use to
which the Premises are put and the compatibility of any occupant of the Premises
with other tenants, and the use, creditworthiness, and ability to pay rent when
due are of prime importance and significance to Landlord in the operation and
maintenance of the Building in which the Premises are located. The consent by
Landlord to an assignment or sublease will not be construed to relieve Tenant
from obtaining Landlord’s prior written consent in writing to any further
assignment or sublease. No permitted subtenant may assign or encumber its
sublease or further sublease all or any portion of its subleased space, or
otherwise permit the subleased space or any part of its subleased space to be
used or occupied by others, without Landlord’s prior written consent in each
instance. Acceptance of payments from a person or entity other than Tenant shall
not constitute a consent to the assignment or subletting of the Premises. If
Landlord consents to a proposed assignment or sublease, then Landlord will have
the right to require Tenant to pay to Landlord a sum equal to (a) any Rent or
other consideration paid to Tenant by any proposed transferee that is in excess
of the Rent allocable to the transferred space then being paid by Tenant to
Landlord pursuant to this Lease; (b) any other profit or gain realized by Tenant
from any such sublease or assignment: and (c) Landlord’s reasonable attorneys’
fees, consultant fees, and costs incurred in connection with negotiation,
review, and processing of the transfer, not to exceed

 

7



--------------------------------------------------------------------------------

$1,000.00. All such sums payable will be payable to Landlord at the time the
next payment of Base Rent is due. Anything to the contrary in this Lease
notwithstanding, except when the assignment or subletting is proposed to an
Affiliate, at any time within twenty (20) days after Landlord’s receipt of all
(but not less than all) of the information and documents reasonably requested by
Landlord, Landlord may, at its option by written notice to Tenant, elect to:
(a) sublease the Premises or the portion thereof proposed to be sublet by Tenant
upon the same terms as those offered to the proposed subtenant; (b) take an
assignment of the Lease upon the same terms as those offered to the proposed
assignee; or (c) terminate the Lease in its entirety or as to the portion of the
Premises proposed to be assigned or sublet, with a proportionate adjustment in
the Rent payable hereunder if the Lease is terminated as to less than all of the
Premises. If Landlord does not exercise any of the options described in the
preceding sentence, then, during the above-described twenty (20) business day
period, Landlord shall either consent or deny its consent to the proposed
assignment or subletting.

Landlord shall have the right to assign or transfer, in whole or in part every
feature of its rights and obligations hereunder and the Premises provided such
assignee or transferee recognizes and agrees to be bound by the terms of this
Lease. Such assignments or transfers may be made to a corporation, trust, trust
company, individual or group of individuals, and howsoever made “shall be in all
things respected and recognized by Tenant.

20. Fire or Other Casualty. In the event the Premises shall be destroyed or so
damaged or injured by fire or other casualty during the Term, whereby the same
shall be rendered untenantable, then Landlord shall have the right to render the
Premises tenantable by repairs within two hundred twenty (220) days therefrom
and this Lease shall not terminate. If the Premises can not be rendered
tenantable within said time, it shall be optional by either party hereto to
cancel this Lease, and in the event of such cancellation, the Rent shall be paid
only to the date of such fire or casualty. The cancellation herein mentioned
shall be evidenced in writing. During any time that the Premises remain
untenantable due to causes set forth in this paragraph, the rents due hereunder
or a just and fair proportion thereof shall abate. Notwithstanding the
provisions of this Section 20, if the Premises or the Building are damaged by
uninsured casualty, if the proceeds of insurance are insufficient to pay for the
repair of any damage to the Premises or the Building, or if all or any portion
of the proceeds of insurance are retained by Landlord’s mortgagee, Landlord will
have the option to repair such damage or cancel this Lease as of the date of
such casualty by written notice to Tenant on or before sixty (60) days following
the casualty.

21. Eminent Domain. If the whole of the Premises shall be taken by any public
authority under the power of eminent domain, or if so much of the Building or
grounds shall be taken by any such authority under the power of eminent domain
so that Tenant cannot continue to operate its business in the Premises, then the
Term shall cease as of the day possession is taken by such public authority and
Rents shall be paid up to that day with proportionate refund by Landlord of any
such Rents as may have been paid in advance or deposited as security. The amount
awarded for any taking under the power of eminent domain shall belong entirely
to and be the property of Landlord. Nothing herein shall limit Tenant’s ability
to make an independent claim for damages or awards to the extent Landlord’s
claims for damages are not affected.

22. No Waiver or Accord and Satisfaction.

(a) Neither the waiver by Landlord of any agreement, breach, condition, default,
provision, requirement, or term contained in this Lease nor the acquiescence of
Landlord to any violation of any agreement, breach, condition, default,
provision, requirement, or term contained in this Lease, shall be deemed to be a
waiver of any subsequent breach of the same or any other agreement, condition,
provision, requirement, or term contained in this Lease, nor constitute a course
of dealing regardless of the number of times Landlord may choose to make such a
waiver or acquiesce to any violation of any agreement, breach, condition,
default, provision, requirement, or term contained in this Lease; nor will any
custom or practice that may come to exist between the parties in the
administration of the terms of this Lease be construed to waive or to lessen the
right of Landlord to insist upon the performance by Tenant in strict accordance
with the terms of this Lease.

(b) Acceptance by Landlord of Rent or other amounts due, in whole or in part,
following a breach or default will not be deemed to be a waiver of any existing
or preceding breach by Tenant of any agreement, condition, provision,
requirement, or term of this Lease, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such Rent or other payment.
However, payment of the full amount due, including any late fees, administrative
charges and other amounts due, shall constitute a waiver of default for the
failure of Tenant to pay the particular Rent or other payment so accepted. The
breach or default shall nevertheless remain unwaived for purposes of
Section 28(f).

 

8



--------------------------------------------------------------------------------

(c) No payment by Tenant or receipt by Landlord of a lesser amount than the full
amount of any installment or payment of Rent or other amount due, shall be
deemed to be anything other than a payment on account of the amount due, and no
endorsement or statement on any check or payment of Rent or related to it shall
be deemed an accord and satisfaction. Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such installment
or payment of Rent, or pursue any other remedies available to Landlord.

23. Notices. All notices required under this Lease to be given to Tenant shall
be given to it at 3925 East Broadway, Suite 100, Phoenix, AZ 85040 Attn: Real
Estate Department, or at such other place as Tenant may designate in writing.
Any such notice to be given to Landlord under this Lease shall be given to it at
EastGroup Properties, 2966 Commerce Park Drive, Suite 450, Orlando, FL 32819, or
at such other place as Landlord may designate in writing. All notices shall be
in writing, require a receipt, and shall be sent by certified mail, postage
prepaid, or by telecopy facsimile transmission, or by personal delivery, or by
commercial courier or overnight delivery service. Notices shall be deemed to
have been given (i) in the case of mailing, when postmarked, (ii) in the case of
telecopy transmission, when received as evidenced by written transmission
report, or (iii) in the case of hand delivery or delivery by commercial courier,
when delivered or refused.

24. Subordination. This Lease is subject and subordinate to all mortgages which
may now or hereafter affect the Premises or the Building of which it forms a
part, and to all renewals, modifications, consolidations, replacements and
extensions thereof. Landlord will make commercially reasonable efforts to
provide Tenant with a Subordination and Non-Disturbance Agreement from any
mortgage holders of Landlord. The foregoing notwithstanding this clause shall be
self-operative and no further instrument of subordination shall be required.

25. Fixtures and Alterations. Tenant shall not, without Landlord’s prior written
consent, make additions costing in excess of $20,000.00 to the Premises or which
affect the structure thereof, nor permit any annoying sound device, overload any
floor, or deface the Premises. Additionally, at the end of the Term, the Tenant
will (i) remove all trade fixtures and personal property and repair any damage
caused by such removal at the end of the Lease Term; and (ii) remove all curbing
and containment installations that are specific to the Tenant’s use at the end
of the Term.

26. Redelivery of Premises. Tenant shall, on the expiration of this Lease,
deliver up the Premises in good order and condition, reasonable use and ordinary
wear and tear thereof and damage by fire or other unavoidable casualty,
condemnation excepted. Additionally, Tenant shall promptly surrender all keys to
the Premises to Landlord.

27. Examination and Exhibiting of Premises. Landlord or its duly authorized
agent shall have the right to enter the Premises at all reasonable times during
Tenant’s normal business hours to examine the condition of and to make repairs
to the Premises or the Building. Within six (6) months prior to the date of the
expiration of the Lease, Landlord or its authorized agent shall have the right
to enter the Premises at all reasonable times during Tenant’s normal business
hours for the purpose of exhibiting the same to prospective tenants.

28. Events of Default. Any of the following events or occurrences shall
constitute a breach of this Lease by Tenant and shall constitute and “Event of
Default” hereunder:

(a) The failure of Tenant to pay any Rents or other amounts due under this
Lease, within five (5) days after receipt of notice of such failure, provided,
however, Landlord shall not be required to give such notice more than two
(2) times in any calendar year.

(b) The failure of Tenant to observe or perform any other covenant, agreement,
condition or provision of the

Lease within thirty (30) days after receipt of such failure.

(c) If Tenant becomes insolvent or admits in writing its inability to pay its
debts as they mature, or makes an assignment for the benefit of creditors, or
applies or consents to the appointment of a trustee or receiver for Tenant or
for a major part of its property.

 

9



--------------------------------------------------------------------------------

(d) The appointment of a trustee or a receiver to take possession of all or
substantially all of Tenant’s property, or the attachment, execution or other
judicial seizure of all or substantially all of Tenant’s assets located at the
Premises, unless such appointment, attachment, execution or seizure is
discharged within thirty (30) calendar days after the appointment, attachment,
execution or seizure.

(e) The institution of bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or any other proceedings for relief under any
bankruptcy or insolvency law or any other similar law for the relief of debtors,
by or against Tenant, and if instituted against Tenant, the same are not
dismissed within thirty (30) calendar days after the institution of such
proceedings.

Any notice periods provided for under this Section 28 shall run concurrently
with any statutory notice periods and any notice given hereunder may be given
simultaneously with or incorporated into any such statutory notice.

29. Landlord’s Remedies. On the occurrence of any such Event of Default,
Landlord shall, in addition to any other rights or remedies available to
Landlord under this Lease and under the laws of the State of Florida, have the
following rights and remedies:

(a) Re-Entry Without Termination. Landlord may re-enter the Premises without
terminating this Lease, and remove all persons and property from the Premises,
and relet the Premises or any part thereof for the account of Tenant, for such
time (which may be for a term extending beyond the Term) and upon such terms as
Landlord in Landlord’s sole discretion shall determine, and Landlord shall not
be required to accept any Tenant offered by Tenant or to observe any
instructions given by Tenant relative to such reletting. In the event of any
such reletting, Landlord may make repairs, alterations and additions in or to
the Premises and redecorate the same to the extent deemed necessary or desirable
by Landlord and in connection therewith change the locks to the Premises, and
Tenant shall upon demand pay the cost of putting the Premises into the condition
required for redelivery as stated in Section 26 above, together with Landlord’s
expenses of reletting. Landlord may collect the Rent from any such reletting and
apply the same first to the payment of the expenses of re-entry, redecoration,
repairs and alterations and the expenses of reletting and second to the payment
of Rental herein provided to be paid by Tenant, and any excess or residue shall
operate only as an offsetting credit against the amount of Rental as the same
thereafter becomes due and payable hereunder. No such re-entry or repossession,
repairs, alterations and additions or reletting shall be construed as an
eviction or ouster of Tenant or as an election on Landlord’s part to terminate
this Lease unless a written notice of such intention be given to Tenant, nor
shall the same operate to release Tenant in whole or in part from any of
Tenant’s obligations hereunder, and Landlord may, at any time and, from time to
time, sue and recover judgment for any deficiencies from time to time remaining
after the application from time to time of the proceeds of any such reletting.

(b) Acceleration. On the occurrence of any such Event of Default, Landlord may
declare the entire amount of Rent and any other sums or charges which would
become due and payable from Tenant to Landlord during the remainder of the Term
to be due and payable immediately, in which event, Tenant agrees to pay the sum
at once, together with all Rent, including any other sum theretofore due;
provided, however, that such payment shall not constitute a penalty or
forfeiture or liquidated damages but shall merely constitute payment in advance
of the Rent for the remainder of the Term.

(c) Other Enforcement. Landlord may enforce the provisions of this Lease and may
enforce and protect the rights of Landlord hereunder by a suit or suits in
equity or at law for specific performance of any covenant or agreement contained
herein, or for the enforcement of any other legal or equitable remedy, including
recovery of all monies due or to become due from Tenant under any of the
provisions of this Lease.

(d) Remedies Cumulative. The rights, privileges, elections and remedies of
Landlord under this Lease shall be cumulative, and Landlord shall have the right
to exercise such remedies at any time and from time to time singularly or in
combination. No termination of this Lease (whether upon an Event of Default or
otherwise) shall be deemed to limit or negate Landlord’s rights hereunder to
indemnification from Tenant (or Tenant’s insurance carriers) for any claim or
liability asserted against or imposed upon Landlord, whether before or after the
termination of this Lease, which is directly or indirectly based upon death,
personal injury, property damage or other matters occurring prior to the
termination hereof.

 

10



--------------------------------------------------------------------------------

(e) Attorneys’ Fees and Collection Charges. In the event of any legal action or
proceeding is brought by either party to enforce this Lease, the non-prevailing
party shall pay all expenses of the prevailing party incurred in connection with
such action or proceeding, including court costs and reasonable attorneys’ fees
at or before the trial level and in any appellate or bankruptcy proceeding.

30. Construction Liens. The interest of Landlord in the Premises shall not be
subject in any way to any liens, including but not limited to real estate sales
commission liens and construction liens for improvements to or other work
performed with respect to the Premises by or on behalf of Tenant. Tenant shall
have no power or authority to create any lien or permit any lien to attach to
the present estate, reversion, or other estate of Landlord (or the interest of
any ground Landlord) in the Premises, Building or in the Project and all
mechanics, materialmen, contractors, artisans, and other parties contracting
with Tenant or its representatives or privies with respect to the Premises or
any part of the Premises are hereby charged with notice that they must look to
Tenant to secure payment of any bill for work done or material furnished or for
any other purpose during the Term. The foregoing provisions are made with
express reference to Section 713.10, Florida Statutes (1995). Notwithstanding
the foregoing provisions, Tenant, at its expense, shall cause any lien filed
against the Premises, Building or the Project for work or materials claimed to
have been furnished to Tenant to be discharged of record or properly transferred
to a bond pursuant to Section 713.24, Florida Statutes (1995), within ten
(10) days after notice thereof to Tenant. Further, Tenant agrees to indemnify,
protect, defend, and save Landlord harmless from and against any damage or loss,
including reasonable attorneys’ fees, incurred by Landlord as a result of any
such lien. Tenant shall notify every contractor making improvements to the
Premises that the interest of Landlord in the Premises shall not be subject to
liens for improvements to or other work performed with respect to the Premises
by or on behalf of Tenant. Tenant shall execute, acknowledge, and deliver
without charge a short form of lease or notice in recordable form containing a
confirmation that the interest of Landlord in the Premises and the Building
shall not be subject to liens for improvements or other work performed with
respect to the Premises by or on behalf of Tenant. If such a short form of lease
or notice is executed, it shall expressly provide that it shall be of no further
force or effect after the last day of the Term or on the filing by Landlord of
an affidavit that the Term has expired or the Lease has been terminated or that
Tenant’s right to possession of the Premises has been terminated.

31. Estoppel Certificate. Tenant and Landlord, upon request, one from the other,
shall give or exchange with, one with the other, estoppel certificates which
shall confirm to others that this Lease is in full force and effect, that, to
the actual knowledge of such party, neither party is in default and/or such
other information regarding this Lease as may be reasonably appropriate and
factual.

32. Hazardous Material. To the best of Landlord’s knowledge, there are no
Hazardous Material problems in the Center. Throughout the term of this Lease,
Tenant shall prevent the presence, use, generation, release, discharge, storage,
disposal, or transportation of any Hazardous Materials (as hereinafter defined)
on, under, in, above, to, or from the Premises except for activities which are
part of the ordinary course of Tenant’s business and are conducted in strict
compliance with all applicable federal, state, and local laws, rules,
regulations, and orders. For purposes of this provision, the term “Hazardous
Materials” shall mean and refer to any wastes, materials, or other substances of
any kind or character that are or become regulated as hazardous or toxic waste
or substances, or which require special handling or treatment, under any
applicable local, state, or federal law, rule, regulation, or order. Tenant
shall protect, defend, indemnify, and hold harmless from and against (a) any
loss, cost, expense, claim, or liability arising out of any investigation,
monitoring, clean-up, containment, removal, storage, or restoration work (herein
referred to as “Remedial Work”) required by, or incurred by Landlord or any
other person or party in a reasonable belief that such Remedial Work is required
by any applicable federal, state or local law, rule, regulation or order, or by
any governmental agency, authority, or political subdivision having jurisdiction
over the Premises and caused by the action of Tenant, and (b) any claims of
third parties for loss, injury, expense, or damage arising out of the presence,
release, or discharge of any Hazardous Materials on, under, in, above, to, or
from the Premises by Tenant. In the event any Remedial Work is so required under
any applicable federal, state, or local law, rule, regulation or order due to
the action of Tenant, Tenant shall promptly perform or cause to be performed
such Remedial Work in compliance with such law, rule, regulation, or order. In
the event Tenant shall fail to commence the Remedial Work required of Tenant as
stated previously in a timely fashion, or shall fail to prosecute diligently the
Remedial Work required of Tenant as stated previously to completion, such
failure shall constitute an event of default on the part of Tenant under the
terms of this Lease, and Landlord, in addition to any other rights or remedies
afforded it hereunder, may, but shall not be obligated to, cause the Remedial
Work to be performed, and Tenant shall promptly reimburse Landlord for the cost
and expense thereof upon demand.

 

11



--------------------------------------------------------------------------------

33. Intentionally Omitted.

34. Landlord’s Lien. Landlord acknowledges that Tenant has previously granted to
its lending institution (which, together with its successors and assigns, are
collectively referred to as “Bank”), a lien on, and security interest in, all of
Tenant’s assets. Landlord agrees that Bank’s (and its successor’s and assign’s)
liens are, and shall be during the existence of this Lease, and without the
requirement of any other written document evidencing such agreement, first and
superior to any liens or claims, if any, Landlord may have against Tenant for
payment of rent or otherwise. Landlord additionally agrees to execute and
deliver to Bank, its successors and assigns, a form of subordination agreement
reasonably requested by the Bank to confirm the agreements contained herein.

35. Miscellaneous.

(a) All approvals required of and between Landlord and Tenant under the
provisions of this Agreement shall be in writing and shall not be unreasonably
withheld or delayed unless otherwise expressly provided.

(b) It is understood and agreed that in the event any provision of this Lease
shall be adjudged, decreed, held or ruled to be invalid, such portion shall be
deemed severable, and it shall not invalidate or impair the agreement as a whole
or any other provision of the agreement.

(c) This Lease and all provisions, covenants and conditions thereof shall be
binding upon and inure to the benefit of the heirs, legal representatives, and
successors, and assigns of the parties hereto, except that no person, firm,
corporation nor court officer holding under or through Tenant in violation of
any of the terms, provisions or conditions of this Lease, shall have any right,
interest or equity in or to this Lease, the terms of this Lease or the Premises.

(d) Landlord shall have the right, at any time without liability to Tenant to
make, at Landlord’s own expense, repairs, alterations, additions and
improvements, structural or otherwise, in or to the Premises, the Building or
any part thereof, and to perform any acts related to the safety, protection and
preservation thereof, and during such operations to take into and through the
Premises or any part of the Building all material and equipment required and to
close or temporarily suspend operation of entrances, doors, corridors or other
facilities, provided that Landlord shall cause as little inconvenience or
annoyance to Tenant as is reasonably necessary in the circumstances, and shall
not do any act which permanently reduces the size of the Premises. Landlord may
do any such work during ordinary business hours and Tenant shall pay Landlord
for overtime and other expenses incurred if such work is done during other hours
at Tenant’s request.

(e) Radon is a naturally occurring radioactive gas that, when it has accumulated
in a building in sufficient quantities may present health risks to persons who
are exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit, pursuant to Section 404.056(8), Florida Statutes.

(f) This Lease and the addenda attached hereto constitute the entire agreement
between the parties and supersedes all prior agreements. No waiver,
modifications, additions or addenda to this Lease shall be valid unless in
writing and signed by both Landlord and Tenant.

(g) This Lease shall be governed by and construed in accordance with the laws of
the State of Florida.

(h) Time is of the essence of each and every provision of this Lease.

(i) No Offer: This Lease is submitted on the understanding that it will not be
considered an offer and will not bind any party in any way until both parties
have duly executed the Lease.

 

12



--------------------------------------------------------------------------------

(j) No Construction Against Drafting Party: Landlord and Tenant acknowledge that
each of them and their counsel have had an opportunity to review this Lease and
that this Lease will not be construed against Landlord merely because Landlord
has prepared it. This Lease is to be construed in such a manner as to give
effect to the provisions herein.

(k) No Recording of Lease: This Lease MUST NOT BE RECORDED in any official
Public Records, without Landlord’s written consent, which consent may be
arbitrarily withheld. Tenant’s recording this Lease or any memorandum or short
form of it will be void and shall constitute a default under this Lease.

(l) Waiver of jury trial. Landlord and Tenant by this subparagraph waive trial
by jury in any action, proceeding, or counterclaim brought by either of the
parties to this Lease against the other on any matters whatsoever arising out of
or in any way connected with this Lease and other documents related to it or
arising from it, the relationship of landlord and tenant, Tenant’s use or
occupancy of the premises, or any other claims (including without limitation
claims for personal injury or property damage), and any emergency statutory or
any other statutory remedy. Landlord and Tenant are each entering into this
waiver as they desire to avoid delays in the resolution of disputes arising out
of the above referenced documents and their landlord and tenant relationship.

(m) Warranty of Authority: Landlord and Tenant and the party(ies) executing this
Lease on behalf of Landlord and Tenant represent and warrant that such
party(ies) is/are authorized to do so by requisite action of the board of
directors or partners, as the case may be.

(n) Notwithstanding anything in this Lease to the contrary, Landlord shall never
be liable to Tenant for any loss of business or profits or other special,
incidental, indirect or consequential damages or for punitive or special damages
of any kind. None of Landlord’s officers, employees, agents, directors,
shareholders, or partners shall ever have any personal liability to Tenant under
or in connection with this Lease. Tenant shall look solely to Landlord’s estate
and interest in the Building for the satisfaction of any right or remedy of
Tenant under this Lease, or for the collection of any judgment (or other
judicial process) requiring the payment of money by Landlord, and no other
property or assets of Landlord or its principals shall be subject to levy,
execution, or other enforcement procedure for the satisfaction of Tenant’s
rights or remedies under this Lease, the relationship of Landlord and Tenant
under this Lease, Tenant’s use and occupancy of the Premises, or any other
liability of Landlord to Tenant of whatever kind or nature.

(o) Brokers: Landlord and Tenant respectively represent and warrant to each
other that neither of them nor any of their representatives, employees or agents
have consulted or negotiated with any broker or finder with regard to this Lease
or the Premises except, Cushman and Wakefield of Arizona, LLC and Cushman and
Wakefield of Florida, LLC, representing Tenant and EastGroup Property Services
of Florida, LLC (“EastGroup”), representing Landlord. Landlord and Tenant each
will indemnify the other against, and hold the other harmless from, any claims
for fees or commissions from anyone with whom either of them has consulted or
negotiated with regard to the Premises except the brokers named herein. Landlord
will pay the fees or commissions due only to EastGroup, pursuant to a separate
written agreement between Landlord and EastGroup, and EastGroup, will pay the
fees or commissions due only to Cushman and Wakefield of Arizona, LLC and
Cushman and Wakefield of Florida, LLC, pursuant to a separate written agreement
between them. Tenant shall not be responsible for payment of any leasing
commission fees to such brokers.

(p) No Easements for Air or Light: Any diminution or shutting off of light, air,
or view, by any structure that may be erected on the Project or on lands
adjacent to the Building will in no way affect this Lease or impose any
liability on Landlord.

(q) Except for the payment of sums due under this Lease, each party hereto shall
be excused for the period of any delay and shall not be deemed in default with
respect to the performance of any of its obligations when prevented from so
doing by a cause beyond such party’s reasonable control, including labor
disputes, government regulations, fire or casualty, inability to obtain any
materials or services, or Acts of God.

 

13



--------------------------------------------------------------------------------

(r) Interlineation: Whenever in this Lease any printed portion has been
stricken, whether or not any relative provision has been added, this Lease shall
be construed as if the material so stricken was never included in this Lease and
no inference shall be drawn from the stricken material which would be
inconsistent in any way with the construction or interpretation which would be
appropriate if such material were never contained in this Lease.

(s) Surrender. No act or thing done or omitted to be done by Landlord or
Landlord’s agent during the Term of this Lease will constitute, nor will it be
deemed an acceptance of surrender of the Premises, and no agreement to accept
such termination or surrender will be valid unless in a writing signed by
Landlord. The delivery of keys to any employee or agent of Landlord will not
operate as a termination of this Lease or a surrender of the Premises unless
such delivery of keys is done in connection with a written instrument executed
by Landlord approving such termination or surrender.

(t) Survival of Obligations: Any obligations of Tenant accruing prior to the
date of the expiration or earlier termination of this Lease, or if Tenant
continues to occupy the Premises after the expiration or earlier termination of
this Lease, on the date Tenant completely vacates the Premises shall survive the
same, and Tenant shall promptly perform all such obligations whether or not this
Lease has expired or been terminated.

36. Early Occupancy. Tenant may enter the Premises prior to the Commencement
Date to complete Tenant Improvements and to install its furniture, special
flooring or carpeting, trade fixtures, telephone, computers and other business
equipment. Any such early entry shall be subject to the terms and conditions of
the Lease, except the obligation to pay Rent, provided Tenant does not conduct
its business in the Premises prior to the Commencement Date. If the Tenant
completes the improvements early, Tenant will be allowed to occupy the space at
no charge prior to December 1, 2009 but no earlier than November 1, 2009. If
Tenant occupies the space prior to November 1, 2009, they will pay prorated rent
at $3.25 per square foot plus applicable Operating Expenses and Sales Tax for
that period.

37. Option to Renew. Tenant shall have two (2) - five (5) year options to renew
its lease for all of the premises upon six (6) months prior written notice. The
beginning rental rate for each renewal term shall be ninety five percent
(95%) of the current fair market rate for the Premises and then it will increase
by two and one half percent (2.5%) annually for the remainder of each renewal
term. For purposes of this Lease, the fair market rate shall mean the amount of
Base Rent determined by Landlord in its commercially reasonable discretion as
the fair market rate for the Premises based on retail use in a building of
similar size, configuration, quality, and location. If Tenant objects to
Landlord’s determination of the fair market rate for the Premises, and Landlord
and Tenant are unable to reach an agreement within ten (10) days after Landlord
provides Tenant with written notice of its determination of fair market rate,
Tenant, at its sole cost and expense, shall appoint a qualified MAI appraiser
(“Tenant’s Appraisal”) for the purpose of determining the fair market rate.
Tenant shall submit Tenant’s Appraisal to Landlord, together with a written
summary of the methods used and data collected to make such determination within
twenty (20) days after Tenant provides Landlord with Tenant’s written objection
to Landlord’s determination of fair market rate. If Tenant does not make such
objection and appoint such appraiser within twenty (20) days after receipt of
written notice of Landlord’s determination, or deliver Tenant’s Appraisal to
Landlord within such twenty (20) day period, then Landlord’s determination shall
be deemed conclusive. If Landlord objects to Tenant’s Appraisal, Landlord, at
Landlord’s sole cost and expense, shall appoint a qualified MAI appraiser
(“Landlord’s Appraisal”) for the purpose of determining the fair market rate.
Landlord shall submit Landlord’s Appraisal to Tenant, together with a written
summary of the methods used and data collected within twenty (20) days after
Landlord provides Tenant with Landlord’s written objection to Tenant’s
determination of the fair market rate. If Landlord does not make such objection
and appoint such appraiser within twenty (20) days after receipt of Tenant’s
Appraisal, then Tenant’s Appraisal shall be deemed conclusive. If Landlord’s
Appraisal and Tenant’s Appraisal differ by (x) less than ten percent (10%), the
average of the two appraised amounts shall be the fair market rate for the
Premises, or, if (y) ten percent (10%) or more. Landlord and Tenant shall
promptly instruct their appraisers to jointly appoint a third MAI appraiser to
determine the fair market rate for the Premises (“Third Appraisal”). Landlord
and Tenant shall each pay one-half (1/2) of the expenses of the Third Appraisal.
The appraisal among the three (3) that is farthest from the average of all the
appraisals shall be disregarded and the average of the other two shall be the
fair market rate for the Premises and binding upon Landlord and Tenant.

38. Satellite Dishes and or Antennaes. Tenant may install and maintain on roof
any and all equipment and satellite dishes needed for Tenant’s communication and
data transmission network. Location and installation to be approved by Landlord.

 

14



--------------------------------------------------------------------------------

Under no circumstance will antennas or satellite dishes be affixed to the
building in anyway or penetrate the Landlords roof. Any damage related to the
installation or maintenance will be the responsibility of the Tenant.

39. Addenda/Exhibits. The additional Addenda and Exhibits (if any) listed below
or attached hereto are hereby incorporated by reference and made a part of this
Lease:

Exhibit “A” – Site Plan

Exhibit “B” – Space Plan

Exhibit “C” – Leasehold Improvement Addendum

Exhibit “D” – Rules and Regulations

IN WITNESS WHEREOF. Landlord and Tenant have hereunto executed this Lease as of
the day and year first above written.

 

Signed, sealed and delivered     LANDLORD: in the presence of:     EastGroup
Property Services of Florida, LLC       Agent for:     EastGroup Properties, LP,
a Delaware Limited Partnership    

/s/ Kristina Preston

    By:  

/s/ Chris Segrest

Print Name:   Kristina Preston     Name:   CHRIS SEGREST Megan Borling    
Title:   Vice President Print Name:   Megan Borling      

/s/ Kristina Preston

    By:  

/s/ John Colemadi

Print Name:   Kristina Preston     Name:   JOHN COLEMADI Megan Borling    
Title:   SENIOR VP Print Name:   Megan Borling             TENANT       Leslie’s
Poolmart, Inc., a Delaware Corporation

/s/ Kory Klecker

    By:  

/s/ Steven L. Ortega

Print Name:   Kory Klecker     Name:   Steven L. Ortega       Title:   EVP / CFO

/s/ Dave Backus

      Print Name:   Dave Backus      

 

15



--------------------------------------------------------------------------------

Exhibit “A”

Site Plan

LOGO [g91723g84n01.jpg]

 

16



--------------------------------------------------------------------------------

Exhibit “B”

Current Space Plan

 

17



--------------------------------------------------------------------------------

LOGO [g91723g31v59.jpg]

Exhibit “C”

 

18



--------------------------------------------------------------------------------

Leasehold Improvement Addendum

Landlord shall provide a Tenant Improvement Allowance of $150,000.00 for
refurbishment and construction to be performed at 1260 LaQuinta Drive, Suite
400, Orlando, FL 32809. This Allowance is to be used by Tenant for all costs
associated with refurbishment and construction in the Premises. Tenant shall be
self performing this refurbishment and construction. Prior to the commencement
of the refurbishment and construction the Tenant shall provide Landlord with
plans and a scope of work for Landlord’s approval, which will not be
unreasonably withheld. All improvements shall be governed by the provisions of
paragraph 25 of the Lease. Prior to any work being performed, Tenant shall
ensure that all contractors related to this work provide proper insurance
coverage to Landlord. Tenant shall be responsible for complying with all
Governmental rules and regulations. When refurbishment is completed the Tenant
will provide to Landlord receipts indicating that all contractors have been paid
in full and will also provide Landlord any applicable Lien Waivers from
contractors who provide more than $5,000.00 in materials or services. Landlord
shall reimburse to Tenant, on a monthly basis, the applicable portion of the
Tenant Improvement Allowance after receipt of the applicable Lien Waivers and
invoices for the refurbishment allowance to be reimbursed.

 

19



--------------------------------------------------------------------------------

Exhibit “D”

Rules and Regulations

 

  •  

Tenant shall faithfully observe and comply with the rules and regulations of the
building as may be included in this Lease and modified or added to from time to
time by the Landlord. Landlord shall not be responsible to Tenant for the
nonperformance of any of said Rules and Regulations by any other tenant or
occupant of the building.

 

  •  

No tenant shall install any radio or television antenna, loudspeaker, or other
device on the roof, exterior walls of the Building, or on the property or
permeter of property. No TV, radio or recorder shall be played in such a manner
as to cause a nuisance to any other tenant.

 

  •  

The sidewalks, entry passages, corridors, and stairways shall not be obstructed
by Tenant or used by it for other than those of ingress and egress.

 

  •  

Canvassing, soliciting, distribution of handbills or any other written material
and peddling in the Center or on the site are prohibited, and each tenant shall
cooperate to prevent the same.

 

  •  

No cargo or delivery vans, trucks or other similar vehicles shall be permitted
to park in front of the Center building other than temporary delivery. These
approved vehicles should park directly behind the rear of the Premises, or in
designated truck court/dock area. Materials stored or placed by Tenant visible
from outside the building will not be permitted.

 

  •  

Each tenant shall store all its trash and garbage within its premises. No
material shall be placed in the trash boxes or receptacles if such material is
of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of trash and garbage without being in violation
of any law or ordinance governing such disposal.

 

  •  

The auto parking lot shall be used in common with other tenants of the Center,
their employees, guests and invitees, and in common with the Lessor and its
employees, guests and invitees. All parking is free and unassigned. Tenants,
their employees and guests, shall use those parking areas closest to their
leased premises to the extent possible. The exterior truck loading and trailer
parking areas immediate to the Premises are reserved for the exclusive use of
each tenant. Tenants shall not use, block or otherwise interfere with the
loading areas of other occupants in the Center.

 

  •  

Tenant may not store or place rubbish, pallets or other by-products of shopping
or manufacturing outside the Premises. All such items must be hauled away
without delay and at the sole cost and expense of Tenant.

 

  •  

No tenant shall use or keep in their premises or the Center, any kerosene,
gasoline, or inflammable or combustible fluid or material other than limited
quantities thereof reasonable necessary for the operation or maintenance of
office equipment. No tenant shall use or keep or permit to be used or kept any
foul or noxious gas or substance in the Premises, or permit or suffer the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Center by reason of noise, odors or
vibrations, or interfere in any way with other tenants or those having business
in the Center, nor shall any animals or birds be brought or kept in the Premises
or the Center.

 

  •  

These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the agreements, covenants,
conditions and provisions of any Lease of the Premises or the Center. The terms,
covenants and conditions set forth in the Lease shall govern in the event of any
inconsistency or ambiguity between the Rules and Regulations and the Lease.

 

  •  

Each tenant shall ensure that the doors of its Premises are closed and locked
and that all water faucets and water apparatus are shut off before Tenant or
Tenant’s employees leave the Premises so as to prevent waste or damage. For any
default or carelessness in this regard Tenant shall make good all damages
sustained by other tenants or occupants of the Center or Landlord.

Landlord reserves the right to make such other rules and regulations as in its
judgment may from time to time be needed for the safety, care and cleanliness of
the Building and for the preservation of good order therein. Notice of any such
amendment or modification will be provided Tenant, and Tenant will comply with
them provided they are reasonable.

 

20